Citation Nr: 0422757	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  98-08 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for a chronic 
gastrointestinal (GI) disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty with the 
Merchant Marines from April 1944 to February 1945.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In July 2002, the veteran testified at a 
videoconference hearing before the undersigned. 

In August 2002, the Board undertook additional development on 
the claim for an increased rating for hypertension (pursuant 
to 38 C.F.R. § 19.9(a)(2), as in effect at that time).  In 
September 2003, the Board remanded the case to afford the 
agency of original jurisdiction (AOJ) the opportunity to 
review any newly received evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).   The RO reviewed the matter and 
issued a supplemental statement of the case (SSOC), dated 
March 2004.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When this case was before the Board in August 2002, the Board 
recognized that there may be outstanding pertinent records of 
medical treatment the veteran received for low back problems 
and for GI problems.  Specifically, the record lacked 
documentation of treatment the veteran reported he had 
received for these conditions during service and shortly 
thereafter.  The Board attempted to arrange for any records 
from named health care providers to be secured.  (The Board 
also sought, and obtained, copies of pertinent records from 
the  Official Log-Book, for the U.S. Merchant Marine vessel 
SS Donald Macleay.)  In response to a January 2003 VA letter 
requesting that the veteran complete and sign forms 
authorizing specific facilities to release medical 
information, he returned three such forms, signed and dated 
January 13, 2003.  VA did not take timely action to obtain 
the records, and the release forms lapsed.  In January 2004, 
VA advised the veteran that new release forms were needed.  
While the veteran did not respond with new release forms, his 
representative asserted in a June 2004 statement that VA's 
neglect to act on the timely releases submitted in January 
2003 seemed contrary to the guidelines of 38 C.F.R. 
§ 3.159(c).   In light of what has transpired, and in the 
interest of equity, another attempt to secure releases from 
the veteran and records from the named sources is indicated.   

The veteran's service representative contends that records 
from another ship the veteran served on, the SS Wake Forrest, 
may contain records pertinent to the issues on appeal.  In a 
March 1988 statement the veteran reported service on another 
ship, beginning in July or August 1945.  He did not recall 
the name of that ship, but stated that en route from San 
Francisco to Russia, he took ill in Hawaii, and had to be 
admitted into the Queens Hospital in Honolulu for two weeks.  
He reported that he received a medical discharge "unfit for 
sea duty", and had to work his way back to San Francisco on 
board the SS Wake Forrest.  An attempt to obtain pertinent 
records from this ship on its voyage to San Francisco in late 
1945 is indicated. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and interpretative precedent 
Court decisions.  The veteran and his 
representative should have the 
opportunity to respond.

2.  The veteran should be contacted and 
informed that VA is unable to assist him 
in obtaining his private medical records 
until he submits current forms 
authorizing release of medical 
information.  He should be asked to 
complete forms specifically authorizing 
release of medical records of treatment, 
during the period from 1945 to 1950, for 
low back and gastrointestinal disorder 
by: Dr. Harvey, (Marysville, CA); Dr. 
Bugni (of the Marysville Clinic - now the 
Sutter North Medical Group, 800 3rd St., 
Marysville, CA); Ross Scott's Physical 
Therapy Center (Marysville, CA); and the 
Queens Hospital or Medical Center (1301 
Punchbowl St., Honolulu, HI 96813).  He 
should be provided copies of the release 
forms and should be advised that failure 
to cooperate may result in his claims 
being processed under 38 C.F.R. 
§ 3.158(a).  He should be given a copy of 
the provisions in § 158 (abandoned 
claims).  Thereafter, the RO should 
obtain copies of all treatment records 
(those not already in the claims folder) 
from the identified sources.  If such 
records cannot be located, including 
because they have been destroyed, it 
should be so stated for the record.

3.  The RO should arrange for a search of 
the Official Log-Book, for the SS Wake 
Forrest, for the leg of its voyage from 
Hawaii to San Francisco in late 1945, for 
entries pertaining to the veteran.  
Copies of any pages containing such 
entries should be secured for the record.

4.  After arranging for any further 
development suggested by the results of 
that sought above, the RO should 
readjudicate the claims.  If either 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The purposes of this remand are to ensure notice is complete, 
to assist the veteran in the development of his claims, and 
to meet equitable considerations.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


